DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nangoy [US 2014/0261805 A1].
In regards to claim 1. Nangoy discloses a gas supply system (Fig. 3, 300) connected between at least one gas source (Fig. 3, 100, 162 and 164) and a chamber (Fig. 3, 302) having a first gas inlet (Fig. 3, 180) and a second gas inlet (Fig. 3, 178), comprising: 
Nangoy does not specify in Fig. 3 a flow adjusting unit including a primary supply line and a plurality of flow adjusting lines, the primary supply line being connected to the gas source, the plurality of flow adjusting lines each of the plurality of flow adjusting lines including a pair of a first line and a second line, the first line connecting the at least one gas source and the first gas inlet and including a first valve and a first orifice, the second line connecting the at least one gas source and the second gas inlet and including a second valve and a second orifice, the first orifice and the second orifice in each of the flow adjusting lines have the same size; and at least one control unit configured to control an opening/closing of the first valve and an opening/closing of the second valve in each of the flow adjusting lines.
Nangoy discloses a flow adjusting unit (Fig. 1, 103) including a primary supply line (Fig. 1, 129) and a plurality of flow adjusting lines (Fig. 1, 107-120), the primary supply line (Fig. 1, 129) being connected to the gas source (Fig. 1, 162 and 164), the plurality of flow adjusting lines (Fig. 1, 107-120) being arranged in sequence along the primary supply line (Fig. 1, 129), each of the plurality of flow adjusting lines (Fig. 1, 107-120) including a pair of a first line (Fig. 1, 122 and 124) and a second line (Fig. 1, 122 and 124), the first line (Fig. 1, 122 and 124) connecting the at least one gas source (Fig. 1, 162 and 164) and the first gas inlet (Fig. 1, 162 and 164) and including a first valve (Fig. 1, 107a-b to 117) and a first orifice (Fig. 1, 126a-b), the second line (Fig. 1, 122 and 124) connecting the at least one gas source (Fig. 1, 162 and 164) and the second gas inlet (Fig. 1, 162 and 164) and including a second valve (Fig. 1, 107a-b to 117) and a second orifice (Fig. 1, 130a-b), the first orifice (Fig. 1, 126a-b) and the second orifice (Fig. 1, 130a-b) in each of the flow adjusting lines (Fig. 1, 103) have the same size (Paragraph [0015-21]); and 
at least one control unit (Fig. 1, 166, 144, 178, 182 and 140 & Paragraph [0018 & 0030-34]) configured to control an opening/closing of the first valve (Fig. 1, 107a-b to 117) and an opening/closing of the second valve (Fig. 1, 107a-b to 117) in each of the flow adjusting lines (Fig. 1, 103).

    PNG
    media_image1.png
    560
    838
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nangoy with a flow adjusting unit including a plurality of flow adjusting lines, each including a pair of a first line and a second line, the first line connecting the at least one gas source and the first gas inlet and including a first valve and a first orifice, the second line connecting the at least one gas source and the second gas inlet and including a second valve and a second orifice, the first orifice and the second orifice in each of the flow adjusting lines have the same size; and at least one control unit configured to control an opening/closing of the first valve and an opening/closing of the second valve in each of the flow adjusting lines for purpose of allow the process gas to flow through selective ones of the plurality of flow restrictors to provide a desired percentage of a total flow of the process gas to the outlet as disclosed by Nangoy (Paragraph [0002]).
In regards to claim 2. Nangoy discloses the gas supply system of claim 1, wherein a size of an orifice (Fig. 1, 126a-b to 136) of one of the flow adjusting lines is different from a size of an orifice (Paragraph [0019]) of another one of the flow adjusting lines (Fig. 1, 130).
In regards to claim 3. Nangoy discloses the gas supply system of claim 2, wherein the flow adjusting lines (Fig. 1, 130) include first to sixth flow adjusting lines (Fig. 1, 130), diameters of a first orifice (Fig. 1, 126a-b to 136) and a second orifice (Fig. 1, 126a-b to 136) in the second flow adjusting line (Fig. 1, 130) are 5/8 of diameters (Paragraph [0019]) of a first orifice (Fig. 1, 126a-b to 136) and a second orifice (Fig. 1, 126a-b to 136) in the first flow adjusting line (Fig. 1, 103), diameters of a first orifice (Fig. 1, 126a-b to 136) and a second orifice (Fig. 1, 126a-b to 136) in the third flow adjusting line (Fig. 1, 103) are 4/9 of the diameters (Paragraph [0019]) of the first orifice (Fig. 1, 126a-b to 136) and the second orifice (Fig. 1, 126a-b to 136) in the first flow adjusting line (Fig. 1, 103), diameters of a first orifice (Fig. 1, 126a-b to 136) and a second orifice (Fig. 1, 126a-b to 136) in the fourth flow adjusting line (Fig. 1, 103) are 1/3 of the diameters (Paragraph [0019]) of the first orifice (Fig. 1, 126a-b to 136) and the second orifice (Fig. 1, 126a-b to 136) in the first flow adjusting line (Fig. 1, 103), diameters of a first orifice (Fig. 1, 126a-b to 136) and a second orifice (Fig. 1, 126a-b to 136) in the fifth flow adjusting line (Fig. 1, 103) are 2/9 of the diameters (Paragraph [0019]) of the first orifice (Fig. 1, 126a-b to 136) and the second orifice (Fig. 1, 126a-b to 136) in the first flow adjusting line (Fig. 1, 103), and diameters of a first orifice (Fig. 1, 126a-b to 136) and a second orifice (Fig. 1, 126a-b to 136) in the sixth flow adjusting line (Fig. 1, 103) are 1/6 of the diameters (Paragraph [0019]) of the first orifice (Fig. 1, 126a-b to 136) and the second orifice (Fig. 1, 126a-b to 136) in the first flow adjusting line (Fig. 1, 130).
In regards to claim 9. Nangoy discloses the gas supply system of claim 1, wherein the at least one control unit (Fig. 1, 140, 144, 142, 180, 182 and 178 & Paragraph [0018-34]) is configured to control the flow adjusting unit (Fig. 1, 103) to open a plurality of first valves (Fig. 1, 107a-b to 117) among the entire first valves (Fig. 1, 107a-b to 117) of the flow adjusting lines and/or to open a plurality of second valves (Fig. 1, 107a-b to 117) among the entire second valves (Fig. 1, 107a-b to 117) of the flow adjusting lines (Fig. 1, 103).
In regards to claim 10. Nangoy discloses the gas supply system of claim 1, wherein the at least one control unit (Fig. 1, 140, 144, 142, 180, 182 and 178 & Paragraph [0018-34]) is configured to control the flow adjusting unit (Fig. 1, 103) to open a plurality of first valves (Fig. 1, 107a-b to 117) among the entire first valves (Fig. 1, 107a-b to 117) of the flow adjusting lines (Fig. 1, 103) in the order from one of the plurality of first valves (Fig. 1, 107a-b to 117) most distant from the chamber (Fig. 3, 302), and to control the flow adjusting unit (Fig. 1, 103) to open a plurality of second valves (Fig. 1, 107a-b to 117) among the entire second valves (Fig. 1, 107a-b to 117) of the flow adjusting lines (Fig. 4, 300) in the order from one of the plurality of second valves (Fig. 1, 107a-b to 117) most distant from the chamber (Fig. 3, 302).
In regards to claim 11. Nangoy discloses the gas supply system of claim 1, wherein in each of the flow adjusting lines (Fig. 1, 103), the first valve (Fig. 1, 107a-b to 117) is disposed upstream of the first orifice (Fig. 1, 126a-b to 136) in the first line (Fig. 1, 122 and 124), and the second valve is disposed upstream of the second orifice (Fig. 1, 126a-b to 136) in the second line (Fig. 1, 122 and 124).
In regards to claim 12. Nangoy discloses a plasma processing apparatus comprising: a chamber (Fig. 3, 302) having a first gas inlet (Fig. 1, 40) and a second gas inlet (Fig. 1, 40) and a plasma processing space in fluid communication (Paragraph [0015-29]) with the first gas inlet (Fig. 1, 40) and the second gas inlet (Fig. 1, 40); and the gas supply system (Fig. 1, 100) described in claim 1.
Claim 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nangoy [US 2014/0261805 A1] in view of Taskar et al [US 2016/0111258 A1].
In regards to claim 4. Nangoy discloses the gas supply system of claim 3, wherein the at least one control unit (Fig. 1, 140, 144, 142, 180, 182 and 178 & Paragraph [0018-34]) has a flow ratio (Paragraph [0025-27]) through which a gas supplied from the at least one gas source (Fig. 3, 100, 162 and 164) is supplied to the first gas inlet (Fig. 3, 180) and the second gas inlet (Fig. 3, 178) based thereon is associated with the opening/closing of the first valve (Fig. 1, 107a-b to 117) and the opening/closing of the second valve (Fig. 1, 107a-b to 117) in each of the flow adjusting lines (Fig. 1, 107a-b to 117), and the at least one control unit (Fig. 1, 144 and 140 & Paragraph [0018 & 0030-34]) is configured to control the opening/closing of the first valve (Fig. 1, 107a-b to 117) and the opening/closing of the second valve (Fig. 1, 107a-b to 117) in each of the flow adjusting lines (Fig. 1, 103) based about the flow ratio (Paragraph [0027])
Nangoy does not specify wherein the at least one control unit has a table in which a flow ratio and the table based on received data.
Taskar discloses wherein the at least one control unit has a table in which a flow ratio and the table based on received data (Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nangoy with wherein the at least one control unit has a table in which a flow ratio and the table for purpose of determine an optimum gas ratio and/or flow rate based upon the look up table for a give process recipe as disclosed by Taskar (Paragraph [0048]).
In regards to claim 5. Nangoy in view of Taskar discloses the gas supply system of claim 4, wherein the at least one control unit (Fig. 1, 140, 144, 142, 180, 182 and 178 & Paragraph [0018-34]]) is configured to control the flow adjusting unit (Fig. 1, 103) to open a plurality of first valves (Fig. 1, 107a-b to 117) among the entire first valves (Paragraph [0015-21]) of the flow adjusting lines (Fig. 1, 103) and/or to open a plurality of second valves (Fig. 1, 107a-b to 117) among the entire second valves (Fig. 1, 107a-b to 117)  of the flow adjusting lines (Fig. 1, 103).
In regards to claim 6. Nangoy in view of Taskar discloses the gas supply system of claim 5, wherein the at least one control unit (Fig. 1, 140, 144, 142, 180, 182 and 178 & Paragraph [0018-34]) controls the flow adjusting unit to open (Paragraph [0015-21]) the plurality of first valves (Fig. 1, 107a-b to 117) among the entire first valves (Fig. 1, 107a-b to 117) of the flow adjusting lines (Fig. 1, 103) in the order from one of the plurality of first valves (Fig. 1, 107a-b to 117) most distant from the chamber (Fig. 1, 12), and controls the flow adjusting unit (Fig. 1, 107a-b to 117) to open the plurality of second valves  (Fig. 1, 107a-b to 117) among the entire second valves (Fig. 1, 107a-b to 117) of the flow adjusting lines (Fig. 1, 107a-b to 117) in the order from one of the plurality of second valves (Fig. 1, 107a-b to 117) most distant from the chamber (Fig. 1, 12).
In regards to claim 7. Nangoy in view of Taskar discloses the gas supply system of claim 6, wherein in each of the flow adjusting lines (Paragraph [0015-21]), the first valve is disposed upstream (Paragraph [0015-34]) of the first orifice (Fig. 1, 126a-b to 136a-b) in the first line (Fig. 4, 362), and the second valve is disposed upstream (Paragraph [0015-34]) of the second orifice (Fig. 1, 126a-b to 136a-b) in the second line (Paragraph [0015-34]).
In regards to claim 8. Nangoy in view of Taskar discloses the gas supply system of claim 1, wherein the at least one control unit (Fig. 1, 140, 144, 142, 180, 182 and 178 & Paragraph [0018-34]) in which a flow ratio (Paragraph [0027]) through which a gas supplied from the gas source (Fig. 3, 100, 162 and 164) is supplied to the first gas inlet (Fig. 1, 162 and 164) and the second gas inlet (Fig. 1, 162 and 164) based thereon is associated with the opening/closing (Paragraph [0015-34]) of the first valve (Fig. 1, 107a-b to 117) and the opening/closing (Paragraph [0015-34]) of the second valve (Fig. 1, 107a-b to 117) in each of the flow adjusting lines (Fig. 1, 103), and the at least one control unit (Fig. 3, 300 & Paragraph [0026-27]) is configured to control the opening/closing (Paragraph [0015-34]) of the first valve (Fig. 1, 107a-b to 117) and the opening/closing (Paragraph [0015-34]) of the second valve (Fig. 1, 107a-b to 117) in each of the flow adjusting lines (Fig. 1, 103) based about the flow ratio (Paragraph [0027])
Nangoy does not specify wherein the at least one control unit has a table in which a flow ratio and the table based on received data about the flow ratio
Taskar discloses wherein the at least one control unit has a table in which a flow ratio and the table based on received data about the flow ratio (Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nangoy with wherein the at least one control unit has a table in which a flow ratio and the table for purpose of determine an optimum gas ratio and/or flow rate based upon the look up table for a give process recipe as disclosed by Taskar (Paragraph [0048]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nangoy [US 2014/0261805 A1]. in view of Taskar et al [US 2016/0111258 A1]
In regards to claim 13. Nangoy discloses a control method of a gas supply system (Fig. 3, 300) connected between a gas source (Fig. 3, 100, 162 and 164) and a chamber (Fig. 3, 302) having a first gas inlet (Fig. 3, 180) and a second gas inlet (Fig. 3, 178), 
Nangoy does not specify in Fig. 1-2 the gas supply system including: a flow adjusting unit including a primary supply line and a plurality of flow adjusting lines, the primary supply line being connected the gas source, the plurality of flow adjusting lines being arranged in sequence along the primary supply line, each of the plurality of flow adjusting lines each of the plurality of flow adjusting lines including a pair of a first line and a second line, the first line being connected between the primary supply line and the first gas inlet and including a first valve and a first orifice; the second line being connected between the primary supply line and the second gas inlet and including a second valve and a second orifice; and the first orifice and the second orifice in each of the flow adjusting lines having the same size; and a storage unit configured to store a table in which a flow ratio through which a gas supplied from the at least one gas source is supplied to the first gas inlet and the second gas inlet based thereon is associated with an opening/closing of the first valve and an opening/closing of the second valve in each of the flow adjusting lines, the control method comprising: receiving data about the flow ratio; determining whether to open or close the first valve and the second valve in each of the flow adjusting lines based on the received data and the table; and controlling the opening/closing of the first valve and the opening/closing of the second valve in each of the flow adjusting lines based on the determination result.
Nangoy discloses the gas supply system (Fig. 1) including: a flow adjusting unit (Fig. 1, 103) a primary supply line (Fig. 1, 129) and including a plurality of flow adjusting lines (Fig. 1, 107 to 120), the primary supply line (Fig. 1, 129) being connected to the gas source (Fig. 1, 162 and 164), the plurality of flow adjusting lines (Fig. 1, 107-120) being arranged in sequence along the primary supply line (Fig. 1, 129), each of the plurality of flow adjusting lines (Fig. 1, 107-120) including a pair of a first line (Fig. 1, 122 and 124) and a second line (Fig. 1, 122 and 124), the first line (Fig. 1, 122 and 124) being connected between the primary supply line (Fig. 1, 129) and the first gas inlet (Fig. 1, 162 and 164) and having a first valve (Fig. 1, 107 and 117) and a first orifice (Fig. 1, 126 and 136); the second line (Fig. 1, 122 and 124) being connected between the primary supply line (Fig. 1, 129) and the second gas inlet (Fig. 1, 162 and 164) and including a second valve (Fig. 1, 107 and 117) and a second orifice (Fig. 1, 126 and 136); and the first orifice (Fig. 1, 126 and 136) and the second orifice (Fig. 1, 126 and 136) in each of the flow adjusting lines (Fig. 1, 103) having the same size (Paragraph [0019-21]); and a flow ratio (Paragraph [0037])  through which a gas supplied from the at least one gas source (Fig. 1, 162 and 164) is supplied to the first gas inlet (Fig. 1, 162 and 164) and the second gas inlet (Fig. 1, 162 and 164) based thereon is associated with an opening/closing (Paragraph [0003]) of the first valve (Fig. 1, 107 and 117) and an opening/closing of the second valve (Fig. 1, 107 and 117) in each of the flow adjusting lines (Fig. 4, 320 and 330-336), 
determining (Fig.1, 140 and 144 & Paragraph [0015-29]) whether to open or close the first valve (Fig. 1, 107 and 117) and the second valve (Fig. 1, 107 and 117) in each of the flow adjusting lines (Fig. 1, 103) based on the received data (Fig. 1, 166)
controlling (Fig.1, 140 and 144 & Paragraph [0015-29]) the opening/closing of the first valve (Fig. 1, 107 and 117) and the opening/closing of the second valve (Fig. 1, 107 and 117) in each of the flow adjusting lines (Fig. 1, 103) based on the determination result (Paragraph [0015-29]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nangoy with the gas supply system including: a flow adjusting unit including a plurality of flow adjusting lines, each including a pair of a first line and a second line, the first line connecting the at least one gas source and the first gas inlet and having a first valve and a first orifice; the second line connecting the at least one gas source and the second gas inlet and having a second valve and a second orifice; and the first orifice and the second orifice in each of the flow adjusting lines having the same size; and a storage unit configured to store a table in which a flow ratio through which a gas supplied from the at least one gas source is supplied to the first gas inlet and the second gas inlet based thereon is associated with an opening/closing of the first valve and an opening/closing of the second valve in each of the flow adjusting lines, the control method comprising: receiving data about the flow ratio; determining whether to open or close the first valve and the second valve in each of the flow adjusting lines based on the received data and the table; and controlling the opening/closing of the first valve and the opening/closing of the second valve in each of the flow adjusting lines based on the determination result. for purpose of allow the process gas to flow through selective ones of the plurality of flow restrictors to provide a desired percentage of a total flow of the process gas to the outlet as disclosed by Nangoy (Paragraph [0002]).
Nangoy does not specify a storage unit configured to store a table in which a flow ratio and the control method comprising: receiving data about the flow ratio; 
Taskar discloses a storage unit (Paragraph [0048]) configured to store a table in which a flow ratio (Abstract) and the control method comprising: receiving data about the flow ratio (Paragraph [0048]); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nangoy with a storage unit configured to store a table in which a flow ratio and the control method comprising: receiving data about the flow ratio for purpose of determine an optimum gas ratio and/or flow rate based upon the look up table for a give process recipe as disclosed by Taskar (Paragraph [0048]).
In regards to claim 14. Nangoy in view of Taskar discloses the control method of claim 13, wherein the controlling (Fig. 1, 140, 144, 142, 180, 182 and 178 & Paragraph [0018-34]) of the opening/closing of the first valve (Fig. 1, 107a-b to 117)and the opening/closing of the second valve (Fig. 1, 107a-b to 117) includes: opening a plurality of first valves (Fig. 1, 107a-b to 117) among the entire first valves (Fig. 1, 107a-b to 117) of the flow adjusting lines (Fig. 1, 130) in the order from one of the plurality of first valves (Fig. 1, 107a-b to 117) most distant from the chamber (Fig. 3, 302); and opening a plurality of second valves (Fig. 1, 107a-b to 117) among the entire second valves (Fig. 1, 107a-b to 117) of the flow adjusting lines (Fig. 1, 103) in the order from one of the plurality of second valves (Fig. 1, 107a-b to 117) most distant from the chamber (Fig. 1, 12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844